813 F.2d 679
The STATE OF TEXAS, Petitioner,v.UNITED STATES of America and Interstate Commerce Commission,Respondents,Missourt-Kansas-Texas Railroad Company, Missouri PacificRailroad Company, and Southern PacificTransportation Company, Intervening-Respondents.The STATE OF TEXAS, Petitioner,v.UNITED STATES of America and Interstate Commerce Commission,Respondents,Road-Rail Transportation Company, Inc., Intervening-Respondent.
Nos. 84-4169, 84-4386.
United States Court of Appeals,Fifth Circuit.
April 1, 1987.

Justin Scott Wilson, Asst. Atty. Gen., Jim Mattox, Atty. Gen., Austin, Tex., for State of Tex.
H. Glenn Scammel, John Broadley, General Counsel, I.C.C., Wm. F. Smith, Atty. Gen., John J. Powers, III, John P. Fonte, U.S. Dept. of Justice, Antitrust Div., Washington, D.C., for respondents.


1
John P. Legendre, Dallas, Tex., Keith G. O'Brien, Washington, D.C., for intervenor-RRTC.


2
Michael E. Roper, Dallas, Tex., for Missouri-Kansas-Texas R. Co.


3
John P. Legendre, Dallas, Tex., for Missouri Pacific R. Co.


4
Hugh L. McCulley, Houston, Tex., for Southern Pacific Transp. Co.


5
On Petition for Review of Interstate Commerce Commission Decision No. 39627.


6
On Petition for Review of Interstate Commerce Commission Decision No. 39704.


7
Before GARZA, POLITZ and DAVIS, Circuit Judges.


8
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM:

9
The Supreme Court, --- U.S. ----, 107 S.Ct. 787, 93 L.Ed.2d 809, having reversed and remanded for further proceedings by this court, it is now ordered that the petitions of the State of Texas for review of orders of the Interstate Commerce Commission are DENIED, at its costs.